LINDER, J.
Youth appeals the juvenile court’s order declaring her to be within its jurisdiction for committing acts that, if committed by an adult, would constitute first-degree sexual abuse, ORS 163.427(1)(a), and first-degree sodomy, ORS 163.405(1)(b). See ORS 419B.100(1)(c). Youth assigns error to the admission of hearsay statements of the alleged victim, in the form of a videotaped interview and statements that the victim made to his mother, under OEC 803(18a)(b). In addition, she contends that the evidence was insufficient to find her within the juvenile court’s jurisdiction beyond a reasonable doubt. On de novo review, ORS 419A.200(6)(b), we conclude that, even with the challenged hearsay statements, the record is insufficient to support jurisdiction. We therefore reverse without reaching the evidentiary issue.
The delinquency petition in this case stemmed from youth’s alleged sexual abuse of a four-year-old boy (“child”) while she was babysitting him at his home on the evening of June 5. McNamara, child’s mother, knew youth from her involvement with a youth group at the Salvation Army, where McNamara worked as a youth group leader, and had hired youth as a babysitter in the past without incident. At the hearing on the petition, McNamara testified that youth babysat child for about three hours on the night of the alleged incident while McNamara worked at the Salvation Army. When McNamara came home, child and youth were on the couch in the living room, and child was wearing pajamas, lying down and pretending to be asleep. Child then jumped up and yelled, “Boo!,” trying to scare his mother. McNamara and child drove youth home, then returned and watched television together. McNamara testified that, after approximately 15 minutes, child, “just out of the blue,” said,
“ ‘Mom, [youth] unzipped my pajamas.’ And I said, Well, what do you mean she unzipped your pajamas; don’t you mean she * * * helped you get your pajamas on.’ And he said * * *, ‘She unzipped my pajamas and touched me down there.’ * * *
^ * *
*475“He pointed down; you know, he pointed down. And I said, ‘Do you mean your leg?’ And he said, ‘No, she touched me right there,’ and he pointed down to his penis. * * * I said, ‘How did she touch you there?’ And he made a kissing motion. And I said, ‘She kissed you down there?’ And he said, Tes.’ * * * And I said, Why?’ He goes, Well, maybe she forgot.’ And I said, What do you mean “she forgot?” ’ Well, she forgot she’s not suppose [d] to do that.’ ”
McNamara testified that, after that conversation with child, she took him to her mother’s house next door and told child to repeat to his grandmother what he had told McNamara; child then “told [his grandmother] the same thing.”
The next day, McNamara drove youth’s sister, Brittany, home from a party at the Salvation Army. She saw youth outside when she dropped Brittany off and, while child remained in the van, she confronted youth with child’s accusation. McNamara asked youth if she had kissed child’s penis, and youth replied, “Well, that’s gross. I wouldn’t do something that gross.” McNamara testified that she then took youth over to child and said, “child, [youth] is telling me that she didn’t do that.” Child responded that she had, and when youth denied it, child again stated that she had, and became upset. Thereafter, youth no longer attended youth group meetings or participated in activities at the Salvation Army.
The day after she confronted youth, McNamara reported child’s accusations to what is now the Department of Human Services (DHS) (formerly the State Office for Services to Children and Families). A DHS worker, Melum, and Officer Rosebraugh of the Oregon State Police conducted a videotaped interview of child about the accusations. During that interview, child responded to questions about the alleged abuse:
“[Melum:] Well, do you know why you’re here today to talk to us?
“[Child:] Yeah.
“[Melum:] Why?
“[Child:] Cause [youth] did a bad thing.
******
*476“ [Melum:] And what bad thing did she do?
“[Child:] Rubbed on me.
if: * * *
“[Melum:] Where did she rub on you?
“[Child:] Down. [After further questioning, indicating his penis]
* * * *
“ [Melum:] And what did she rub on you with?
“[Child:] With her — uh, um, the same thing. [After farther questioning, indicating youth’s vagina]
* * * *
“[Melum:] And when she rubbed on you, did she have— how were your clothes?
“[Child:] Jeans. And then — and then I had — I changed into my pajamas * * *.
* * if:
“[Melum:] And where were you in the house when this happened?
“ [Child:] Um, in the living room where our gray couch is.
“ [Melum:] And where were you in the living room?
“[Child:] On the couch. Fake — um, fake sleeping fake.”
Child went on to tell Melum that youth also touched his penis with her hand, more than once. When asked if youth did anything else, child told Melum that youth kissed his penis. Later in the interview, child and Melum had the following exchange:
“[Melum:] [Child], you told us that [youth] also [in addition to kissing your penis] rubbed on you?
“[Child:] Yeah.
“[Melum:] With her hands. And—
“[Child:] No, that was her vagina.
“ [Melum:] Oh, she rubbed on you with her vagina?
“ [Child:] Like her boy — like Brittany’s boyfriend.
*477“[Melum:] Who’s Brittany?
“[Child:] Her sister.
“[Melum:] Okay. So she rubbed on your penis with her vagina?
“[Child:] Yeah.
* * * *
“[Melum:] Did she rub on you with her vagina before or after she kissed your penis?
“[Child:] After — after she kissed my penis.
“[Melum:] Okay.
“[Child:] I’m good at talking at questions.
“[Melum:] Yeah, you’re doing a good job answering questions.
“[Rosebraugh:] You’re very smart. You’re a very smart boy.
“[Melum:] When — when did she — what happened after she rubbed on you?
“[Child:] Then she did it again and again and again and again and again and — like more than a hundred. She did it again, again, again, again, again, again and again.
“ [Melum:] When did she touch your penis with her hand?
“[Child:] With — when I was fake sleeping again.
“[Melum:] Was that after she rubbed on you again and again and again?
“[Child:] Yeah. She just kissed my penis more and more and more.”
Later that same day, Rosebraugh and another detective went to youth’s home to discuss the alleged abuse, which youth denied. The detectives decided to take youth to the juvenile detention center to question her privately. Because youth was barefooted, they told her to put on shoes. Youth, who by then seemed “kind of sad and upset” to Rosebraugh, left the room, followed by her sister Brittany. When she did not return after a few minutes, the detectives, youth’s mother, and youth’s sister Brittany looked for her outside. *478Brittany evidently saw youth hiding under a car in the alley behind the house, at which point youth went back inside. The detectives ordered her to come to the front door, which she did, at which point she told the detectives that she did not want to “go to jail” and asked if somebody could go with her. The detectives insisted that she go alone, handcuffed her, and took her to the detention facility for further questioning.
Before the alleged abuse took place, McNamara often took child to her workplace at the Salvation Army, where he was free to explore the facility while she led youth groups. She testified that, “[i]f he feels like going up to play in the game room upstairs, then he plays games up there; but if he gets bored hell come down and interrupt the group * * *.” McNamara did not allow child to attend teenage group meetings, however, because the teenagers often used inappropriate language (i.e., swearing) and child had mimicked their behavior in the past.
McNamara testified that child exhibited some ‘Very inappropriate behavior with some other kids” in the weeks following the alleged abuse. Specifically, child would go up to other children and try to kiss them. Child also approached McNamara’s boss at the Salvation Army and “asked him what sex was.” When McNamara asked child why he was asking about sex, he responded, “¡frjecause that’s what [youth] said that we were going to do” or “[t]hat’s what [youth] said we were doing.” McNamara was also aware of one time before the alleged abuse when child had exhibited sexual curiosity. That occurred at a Salvation Army youth retreat, where one of McNamara’s coworkers saw child and a four-year-old girl “exploring each other; just showing each other that they looked different.”
At the hearing, youth called Maki, a 10-year-old girl who attended youth group meetings and activities at the Salvation Army, as a witness. Maki was involved with the Salvation Army through approximately mid-June, at which time she stopped attending. Maki testified that she was not in youth’s group but knew her from seeing her at the Salvation Army and through youth’s sister, Brittany. She also knew child from seeing him at group meetings and in the Salvation Army game room. She testified that she saw child *479try to kiss other girls, including youth, in the game room. On one occasion, youth was lying down on the floor in the game room, and child repeatedly tried to climb on top of her and kiss her on the lips. Maki stated that youth would respond by moving child away from her but that he would come back and try to climb on her again. The third time, according to Maki, youth took child downstairs to his mother. Maki also testified that she does not believe that child is a very truthful person.
Youth testified at the hearing. Like Maki, she testified that she had seen child approach girls at the Salvation Army and try to kiss them on the cheek and lips. She testified that child had climbed on top of her while she was lying down in the game room and had tried to kiss her multiple times. According to youth, that occurred before she started babysitting child. She denied ever touching child’s penis with her hand, mouth, or vagina.
The juvenile court admitted McNamara’s testimony about the statements child made to her, as well as the videotape of child’s DHS interview, pursuant to OEC 803(18a)(b), the exception to the hearsay rule for statements made by children concerning sexual abuse.1 At the conclusion of the hearing, the juvenile court found youth within its jurisdiction, telling youth, “I’m convinced you did what you’re charged with doing.” The juvenile court made no findings of fact in reaching its decision.
On appeal, youth raises two assignments of error. First, she argues that the trial court erroneously admitted child’s hearsay statements to his mother and his videotaped statements under OEC 803(18a)(b) because the statements were unreliable and the state did not provide sufficient corroboration of the act of abuse as the rule requires. Second, youth argues that, in all events, the evidence presented at the hearing did not establish beyond a reasonable doubt that she committed the acts charged. The state argues the converse: that child’s statements were sufficiently corroborated *480and reliable to be admitted under OEC 803(18a)(b) and that the evidence was sufficient for the court to find youth within its jurisdiction.
We need not reach youth’s first assignment of error, because we agree with her second. We are unconvinced on de novo review that the evidence adduced at the hearing — even considering the statements that youth contends are inadmissible hearsay2 — prove beyond a reasonable doubt that youth committed the acts with which she was charged.
*481At least three factors combine to create reasonable doubt in this case. First, child’s reports to his mother and to the investigators who conducted the DHS interview differ substantially. When child reported the alleged abuse to McNamara soon after they returned from taking youth home on the night in question, he told her only that youth “touched” his penis; when asked how youth touched him, he made a kissing motion. McNamara asked child several questions about the incident and took him to her mother’s house so he could repeat his story to her. His grandmother, who did not testify at trial, apparently asked child several questions about the abuse. In describing that exchange, McNamara did not indicate that child added to his account when he described the contact to his grandmother. Yet two days later, when child was interviewed by Melum and Rosebraugh and was initially asked what “bad thing” youth had done to him, he told them that youth rubbed on his penis with her vagina and her hand — accusations that, according to the record, child never made to his mother or grandmother. Although child’s accounts are not necessarily contradictory — it is possible that for some reason child did not fully relay the details of the abuse to his mother — the fact that child’s accounts of the abuse differed on the two occasions raises doubt as to his believability.
Second, child’s descriptions of the alleged abuse in the DHS interview reveal at a few points embellishments of his claim. Right after Melum and Rosebraugh told child that he was “doing a good job answering questions” and was a ‘Very smart boy,” child told them that youth rubbed on his penis with her vagina “again and again and again and again and again and — like more than a hundred. She did it again, again, again, again, again, again and again.” Then, after Melum and Rosebraugh responded by asking what happened after youth “rubbed on you again and again and again,” child answered that youth “just kissed my penis more and more *482and more.” On our review of the videotape, we find the impression of embellishment inescapable at those points of the interview.
Finally, child’s comment to Melum and Rosebraugh that youth rubbed on his penis with her vagina “like Brittany’s boyfriend,” coupled with the fact that child was known to mimic older children and had been given relatively free run of Salvation Army facilities while his mother worked, suggest that child may have been exposed to sexual activity before the alleged incident with youth (a possibility that was not explored by mother or Melum and Rosebraugh during the DHS interview). Furthermore, the evidence is undisputed that child had on at least one occasion exhibited sexual curiosity before the alleged incident, “exploring” with a four-year-old girl at a Salvation Army youth retreat. And, according to both youth and Maki, child tried to kiss other children at the Salvation Army, including climbing on top of youth while she was lying down and trying to kiss her on the lips.
In our de novo review of the record in juvenile delinquency proceedings, we usually give considerable weight to the juvenile court’s assessments of witness credibility. State ex rel Juv. Dept. v. Smith, 185 Or App 197, 227, 58 P3d 823 (2002), rev den, 335 Or 402 (2003); State ex rel Juv. Dept. v. Pfaff, 164 Or App 470, 486, 994 P2d 147 (1999), rev den, 331 Or 193 (2000). The degree of deference that we grant to the trial court’s credibility findings varies, however, depending on “the importance of the trial court’s opportunity to observe the witnesses and our ability to discern the trial court’s specific credibility determination.” State ex rel Juv. Dept. v. G.P., 131 Or App 313, 319, 884 P2d 885 (1994) (internal quotation omitted). For credibility determinations that are not based on a witness’s demeanor, we are “as well equipped as the trial court to make [such] credibility determination [s].” Id.
In this particular case, in some respects, we have the same vantage point as did the juvenile court in evaluating credibility. Certainly that is so with regard to child, who did not testify in person at the hearing — his testimony came in second-hand via his mother and also via the videotaped DHS *483interview. To be sure, only the juvenile court had the opportunity to assess youth’s demeanor on the witness stand. But in that regard, we are inclined to assign less weight than the dissent does to the juvenile court’s implicit discrediting of youth’s testimony. Youth’s testimony was limited both in duration and in scope. The dissent relies on that fact to assume that demeanor played a particular role in the juvenile court’s assessment of youth’s credibility. 191 Or App at 490-91 (Deits, C. J., dissenting). The dissent may be correct on that point. But the fact remains that youth’s testimony was brief. By way of substance, youth answered questions directly and consistently. There was nothing evasive or internally inconsistent about the substance of what she said. Although we assume — as does the dissent — that youth’s demeanor led the juvenile court to disbelieve her testimony, it is difficult to determine how heavily to weigh the juvenile court’s assessment because we do not know how or in what way youth’s demeanor detracted from the substance of her testimony.
As a result, on balance, the juvenile court’s determination that it was “convinced [youth] did what [she was] charged with doing” does not erase our doubts about the adequacy of the evidence in this case and about the accuracy of child’s reporting in particular. Those lingering doubts weigh particularly heavily in this case. Child’s hearsay statements provide the state’s only affirmative evidence of alleged sexual abuse; without them, the state does not have a case. The standard of proof that we must apply — proof beyond a reasonable doubt — is a high one and requires us to be satisfied “that the facts asserted are almost certainly true.” State v. Dameron, 316 Or 448, 458, 853 P2d 1285 (1993). On our de novo review of this record, we do not have that level of confidence in the truth of the allegations against youth. Rather, the inconsistencies in child’s accounts of the alleged abuse, the instances of embellishment during the DHS interview, and the suggestion in the record that he may have been exposed to sexual activity before the alleged incident leave us with an “honest uncertainty” as to whether youth committed the acts as alleged. See State v. Pratt, 316 Or 561, 576-77, 853 P2d 827, cert den, 510 US 969 (1993) (approving instruction *484that included statement that “reasonable doubt means an honest uncertainty’ as to the facts alleged).
Reversed.

 OEC 803(18a)(b) allows admission of out-of-court statements concerning an act of abuse if the declarant either testifies at the proceeding subject to cross-examination, or is unavailable and, as pertinent here, was under 12 years old at the time of the statement. Section (18a) applies “to all civil, criminal and juvenile proceedings.” OEC 803(18a)(c).


 In their briefs, the parties assume that OEC 803(18a)(b) required the state, in order to admit child’s out-of-court statements, to present evidence corroborating the act of abuse. At oral argument, the state directed our attention to the phrase “in a criminal trial” that appears in the statute, suggesting that the corroboration requirement does not apply to a juvenile adjudication. See State ex rel Juv. Dept. v. Reynolds, 317 Or 560, 563, 857 P2d 842 (1993) (a juvenile delinquency proceeding is not a criminal prosecution for purposes of constitutional jury trial provisions); State v. Thompson, 166 Or App 370, 382, 998 P2d 762, rev den, 331 Or 192 (2000) (juvenile adjudications are not criminal proceedings, as referred to in the aggravated murder statute); see also ORS 419C.400(4) (“An adjudication by a juvenile court that a youth is within its jurisdiction is not a conviction of a crime or offense.”).
We appear to have assumed in past cases that corroboration is required for a statement to be admitted in a juvenile proceeding under OEC 803(18a)(b). See, e.g., State ex rel Juv. Dept. v. Sauer, 189 Or App 78, 85-86, 73 P3d 293 (2003). That assumption is open to closer examination. OEC 803(18a)(b) generally applies to criminal, civil, and juvenile proceedings. See OEC 803(18a)(c). Thus, hearsay statements of an act of abuse are admissible in such proceedings if the declarant testifies or is unavailable and under 12 years of age. But the special requirement for corroboration of the act of abuse applies only to “criminal trials”:
“[I]f a declarant is unavailable, the statement may be admitted in evidence only if the proponent establishes that the time, content and circumstances of the statement provide indicia of reliability, and in a criminal trial that there is corroborative evidence of the act of abuse and of the alleged perpetrator’s opportunity to participate in the conduct and that the statement possesses indicia of reliability as is constitutionally required to be admitted.”
OEC 803(18a)(b) (emphasis added). That limitation is in notable contrast to the 1989 version of OEC 803(18a)(b), which expressly required corroboration in both criminal trials and juvenile court proceedings:
“A statement made by a child victim who is under 10 years of age, which statement describes an act of sexual conduct performed with or on the child by another, is not excluded by ORS 40.455 if the statement is offered as evidence in a criminal trial or juvenile court proceeding and if the child either testifies at the proceeding and is subject to cross-examination or is unavailable as a witness!.] * * * However, when the child is unavailable as a witness, the statement may be admitted in evidence only if there is corroborative evidence of the act of sexual conduct and of the defendant’s participation in the conduct.”
OEC 803(18a)(b) (1989) (emphasis added).
*481The elimination of the language ‘juvenile court proceeding” adds force to a conclusion that the legislature did not intend, given the language of the current version of the statute, to apply any corroboration requirement in juvenile court proceedings. See State v. Webb, 324 Or 380, 390, 927 P2d 79 (1996) (prior versions of the same statute are part of the context to consider in interpreting a current version of the statute). Given our disposition of this case, and because neither party has briefed the issue, we note but do not resolve the question.